Case 1:20-cv-01478-LMB-MSN Document 57 Filed 08/05/21 Page 1 of 2 PageID# 530




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

REHANA BIBI,                                 )
                                             )
          Plaintiff,                         )
                                             )
                  v.                         )      Case No.: 1:20-CV-1478-LMB-MSM
                                             )
MIR SHAKIL-UR-RAHMAN, et al.,                )
                                             )
          Defendants.                        )

          YAHYA DEFENDANTS’ MOTION TO FILE REPLY BRIEF OUT OF TIME

          Pursuant to E.D.Va. L.R. 7(F)(1), Defendants Shoaib and Ayesha Yahya move to file

their Reply in Support of Motion for Order Requiring Evidence Preservation and Spousal

Discovery, and Sanctions, out of time. Under Rule 7(F)(1), Defendants’ Reply to Plaintiff’s July

29, 2021, Response was due August 4, 2021. However, undersigned counsel was out of town

during the intervening week, and for reasons unknown, the Court’s ECF emails (unlike all other

emails) did not forward to undersigned counsel. Hence, undersigned counsel did not become

aware of Plaintiff’s Response until today, at which time he authored the accompanying Reply

brief. Accordingly, the Yahya Defendants respectfully request that their Reply be accepted for

filing.

Respectfully Submitted,
Shoaib Nooruddin Yahya & Ayesha Yahya

By counsel:
Juris Day, PLLC



__________/s/_________________________
Earl N. “Trey” Mayfield, III, VSB # 41691
tmayfield@jurisday.com
10521 Judicial Drive, Suite 200
Fairfax, VA 22030
Case 1:20-cv-01478-LMB-MSN Document 57 Filed 08/05/21 Page 2 of 2 PageID# 531




Voice: (703) 268-5600
Facsimile: (703) 268-5602
Counsel for Defendants
Shoaib Nooruddin Yahya and Ayesha Yahya


                                CERTIFICATE OF SERVICE

I hereby certify that on August 5, 2021, I caused the foregoing document to be delivered via ECF
to:

Victor M. Glasberg, Esq.
Glasberg & Associates
121 S. Columbus St.
Alexandria, VA 22314
Tel. (703) 684-1100
Fax (703) 684-1104
vmg@robinhoodesq.com

Matthew Sutter, Esq.
Sutter & Terpak, PLLC
7540A Little River Turnpike, First Floor
Annandale, VA 22003
Tel. (703) 256-1800
Fax (703) 991-6116
matt@sutterandterpak.com

Alexandra Lydon, Esq.
Legal Services of Northern Virginia
100 N. Pitt Street, #307
Alexandria, VA 22314
Tel. (703) 504-9155
Fax (571) 386-0641
alydon@lsnv.org



                                                   ________/s/_________________
                                                   Trey Mayfield




                                               2
